      Case 4:19-cv-00048-RCC Document 20 Filed 07/02/19 Page 1 of 7



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Lower San Pedro Watershed Alliance, et al.,       No. CV-19-00048-TUC-RCC
10                  Plaintiffs,                        ORDER
11   v.
12   Aaron Barta, et al.,
13                  Defendants.
14
            Pursuant to Rule 16 of the Federal Rules of Civil Procedure,
15
16          IT IS ORDERED that a Case Management Conference is set for Monday, July
17   29, 2019 at 10:30 a.m. A party may appear telephonically by contacting chambers at 520-
18
     205-4541 or by including the information in the Joint Case Management Report on or
19
20   before Monday, July 22, 2019. If counsel for either side anticipates that more than two

21   telephone numbers will be necessary to secure the telephonic presence of all participating
22
     attorneys, counsel must arrange to host the telephonic hearing and should, in turn, furnish
23
     opposing counsel and the Court with the relevant call-in information on or before Monday,
24
25   July 22, 2019. In the event of multiple telephonic appearances, the parties’ Joint Case
26
     Management Report should indicate which party’s counsel will be hosting the telephonic
27
     hearing.
28
      Case 4:19-cv-00048-RCC Document 20 Filed 07/02/19 Page 2 of 7



 1   A. Mandatory Initial Discovery Pilot Project
 2
            The Court is participating in the Mandatory Initial Discovery Pilot Project
 3
     (“MIDP”). The MIDP was approved by the Judicial Conference of the United States and
 4
 5   has been implemented in this District by General Order 17-08. The MIDP applies to all
 6
     civil cases filed on or after May 1, 2017, other than cases listed in Rule 26(a)(1)(B), actions
 7
     under the Private Securities Litigation Reform Act, and cases transferred for consolidated
 8
 9   administration in this District by the Judicial Panel on Multidistrict Litigation. The
10   discovery obligations under the MIDP supersede the disclosures required by Rule 26(a)(1)
11
     and are framed as court-ordered mandatory initial discovery. Unlike initial disclosures
12
13   required by current Rule 26(a)(1)(A) & (C), the MIDP does not allow parties to opt out.

14   Thus, if your case was filed after May 1, 2017, and does not fall within one of the
15
     exceptions identified above, you must comply with the discovery obligations of the MIDP.
16
     You should have received a notice regarding the pilot project when your case was filed or
17
18   you were served, and you should already be complying with the MIDP. Resources related
19
     to the MIDP are available on the District Court’s website: http://www.azd.uscourts.gov.
20
     B. Rule 26(f) Meeting and Joint Case Management Report
21
22          The parties are directed to meet and confer at least twenty-one (21) days
23   before the Case Management Conference. Fed.R.Civ.P. 26(f). At this meeting, the
24
     parties shall develop a Joint Case Management Report a s d e t a i l e d below. The parties
25
26   shall file a Joint Case Management Report with the Court no later than seven (7) days

27   prior to the Case Management Conference. It is the responsibility of the Plaintiff to
28
     initiate the Rule 26(f) meeting and preparation of the Joint Case Management Report.


                                                  -2-
         Case 4:19-cv-00048-RCC Document 20 Filed 07/02/19 Page 3 of 7



 1   Defendant shall promptly and cooperatively participate in the Rule 26(f) meeting and assist
 2
     in the preparation of the Joint Case Management Report.
 3
          The parties’ Joint Case Management Report shall contain the following
 4
 5   information in separately numbered paragraphs:
 6
          1. The parties who attended the Rule 26(f) meeting and assisted in developing the Case
 7
             Management Report;
 8
 9        2. A list of the parties in the case, including any parent corporations or entities;
10        3. A short statement of the nature of the case (3 pages or less);
11
          4. The jurisdictional basis for the case, describing the basis for jurisdiction1 and citing
12
13           specific jurisdictional statutes;

14        5. Any parties that have not been served and an explanation of why they have not been
15
             served, and any parties that have been served but have not answered or otherwise
16
             appeared;
17
18        6. A statement of whether any party expects to add additional parties or to amend
19
             pleadings;
20
21
     1
22     If jurisdiction is based on diversity of citizenship, the report shall include a statement of
     the citizenship of every party and a description of the amount in dispute. See 28 U.S.C.
23   § 1332. The parties are reminded that (1) a corporation is a citizen of the state where it is
     incorporated and the state of its principal place of business, and (2) partnerships and
24   limited liability companies are citizens of every state in which one of their partners or
     members resides. See 28 U.S.C. §1332(c); Indus. Tectonics v. Aero Alloy, 912 F.2d
25   1090, 1092 (9th Cir. 1990). The parties are further reminded that the use of fictitious
26   parties (i.e. “John Doe” or “ABC Corporation”) “casts no magical spell on a complaint
     otherwise lacking in diversity jurisdiction.” Fifty Asso s. v. Prudential Ins. Co. of Am.,
27   446 F.2d 1187, 1191 (9th Cir. 1970) (citations omitted).
28


                                                    -3-
     Case 4:19-cv-00048-RCC Document 20 Filed 07/02/19 Page 4 of 7



 1    7. A listing of contemplated motions and a statement of the issues to be decided by
 2
         these motions (including motions under Federal Rules of Evidence 702, 703, 704,
 3
         and 705);
 4
 5    8. Whether the case is suitable for reference to a United States Magistrate Judge for
 6
         settlement conference or trial;
 7
      9. The status of any related case pending before another court or another judge of
 8
 9       Arizona District Court;
10    10. A discussion of any issues relating to the preservation, disclosure, or discovery of
11
         electronically stored information, including the parties’ preservation of
12
13       electronically stored information and the form or forms in which it will be produced,

14       see Fed. R. Civ. P. 16(b)(3); Fed. R. Civ. P. 26(f)(3);
15
      11. A discussion of any issues relating to claims or privileges of work product;
16
      12. A discussion of whether an order under Federal Rule of Evidence 502(d) is
17
18       warranted in this case;
19
      13. A discussion of the parties’ compliance, to date, with the MIDP, whether any issues
20
         have arisen under the MIDP, and, if issues have arisen, a description of those issues
21
22       so the Court may resolve them at the Rule 16 teleconference. If the Rule 26(f) joint
23       report raises MIDP issues for the Court to resolve, copies of the parties’ MIDP
24
         disclosures should be attached to the report;
25
26    14. A discussion of necessary discovery. This discussion should take into account the

27       December 1, 2015 amendments to Fed. R Civ. P. 26(b)(1) and should include:
28


                                              -4-
         Case 4:19-cv-00048-RCC Document 20 Filed 07/02/19 Page 5 of 7



 1              a. The extent, nature, and location of discovery anticipated by the parties and
 2
                   why it is proportional to the needs of the case;
 3
                b. Suggested changes, if any, to the discovery limitations imposed by the
 4
 5                 Federal Rules of Civil Procedure;
 6
                c. The number of hours permitted for each deposition. The parties should
 7
                   consider whether the total number of deposition hours should be set in the
 8
 9                 case (i.e. a total of 30 hours for each Plaintiff and 30 hours for Defendant).
10                 Such overall time limits have the advantage of providing an incentive for
11
                   each side to be as efficient as possible in each deposition, while also allowing
12
13                 parties to allocate time among witnesses according to the importance and

14                 complexity of the deposition-subject;
15
          15. A statement of when each party served their MIDP discovery responses;
16
          16. Proposed dates for each of the following (dates in parenthesis are typical
17
18           deadlines from date of Case Management Conference):
19
                a. Motions to amend the complaint and join additional parties (three months);
20
                b. Disclosure of lay (four and a half months), expert (four months), and rebuttal
21
22                 expert (five months) witnesses under Fed.R.Civ.P. 26(a)(2);
23              c. The completion of all discovery, which will also be the deadline for final
24
                   supplementation of discovery responses under the MIDP2 (if the parties
25
26
     2
       General Order 17-08 should be reviewed carefully. It requires the parties to timely
27   supplement their MIDP responses as new information is received. Parties that fail to timely
     disclose relevant information will be precluded from using it in the case and may be subject
28   to other sanctions. Fed.R.Civ.P. 37(c). Parties that unreasonably postpone disclosure of
     relevant information to the end of the discovery period will also be subject to sanctions.

                                                 -5-
      Case 4:19-cv-00048-RCC Document 20 Filed 07/02/19 Page 6 of 7



 1                 believe more than six months is required, the parties must explain why
 2
                   extended time is essential);
 3
               d. Filing dispositive motions (seven months);
 4
 5             e. Filing settlement status reports (three months and every ninety days
 6
                   thereafter);
 7
               f. Filing proposed joint pretrial statement (eight months or if dispositive
 8
 9                 motion is pending, thirty days after the Court rules on dispositive motion).
10      17. Whether a jury trial has been requested and whether the request for jury trial is
11
           contested (if contested, briefly set forth the reasons);
12
13      18. The prospects for settlement, including any request of the Court for assistance in

14         settlement efforts; and
15
        19. Any other matters that will aid the Court and the parties in a speedy, just, and
16
           inexpensive manner as required by Rule 1 of the Federal Rules of Civil Procedure.
17
18   C. Case Management Order
19
           The Court directs counsel and any unrepresented parties to Federal Rule of Civil
20
     Procedure 16 for the objectives of the Case Management Conference. Any party that is not
21
22   represented by counsel shall appear and participate in the Case Management Conference
23   and shall have authority to enter into stipulations regarding all matters that may be
24
     discussed. A continuance of the Case Management Conference will be granted only for
25
26   good cause.

27         After the Case Management Conference, the Court will enter a Case Management
28
     Order. The deadlines set by the Court shall be strictly enforced. The parties should plan


                                                  -6-
       Case 4:19-cv-00048-RCC Document 20 Filed 07/02/19 Page 7 of 7



 1   their litigation activities accordingly.
 2
     D. Other Matters
 3
              The parties are expected to fully comply with Federal Rule of Civil Procedure 26,
 4
 5   and to minimize the expense of discovery. Furthermore, all filings must comply with Local
 6
     Rules of Civil Procedure 7.1 and 7.2. Failure to do so may lead to sanctions. Fed.R.Civ.P.
 7
     16(f).
 8
 9   E. The Clerk of the Court shall send copies of this Order to all counsel of record and
10      to any unrepresented party.
11
12            Dated this 2nd day of July, 2019.

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -7-
